—Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 25, 1978, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reducing the conviction of robbery in the third degree to a conviction of grand larceny in the third degree. As so modified, judgment affirmed, and case remanded to Criminal Term for sentencing upon the grand larceny conviction (see People v Fraser, 54 AD2d 965, mot for lv to app den 40 NY2d 1082). The testimony established that defendant "snatched” a purse and a shopping bag from the victim. There was no evidence that the victim was injured or was in danger of injury. She *608did not resist. Furthermore, she did not testify that she saw the defendant approach her. Under these circumstances, there was not sufficient evidence of force or fear to constitute a robbery (see Penal Law, § 160.00; cf. People v Santiago, 62 AD2d 572). We have reviewed the other points raised on this appeal by defendant and find them to be without merit. Damiani, J. P., Rabin, Gulotta and Cohalan, JJ., concur.